Citation Nr: 0405909	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  00-19 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to May 21, 2001, 
for the grant of service connection for irritable colon 
syndrome and diverticulosis.

2.  Entitlement to an evaluation in excess of 30 percent for 
a hiatal hernia with gastroesophageal reflux disease (GERD) 
prior to May 21, 2001.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1994.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  When the case was most recently 
before the Board in September 2003, it was remanded to the RO 
for further action.  A motion to advance this case on the 
Board's docket has been granted under the authority of 
38 U.S.C.A. § 7102(a) (West 2002) and 38 C.F.R. § 20.900(c) 
(2003).


FINDINGS OF FACT

1.  All pertinent notification and evidential development 
necessary for an equitable disposition of the issues decided 
herein have been completed.  

2.  A claim for service connection for diverticulosis or 
irritable colon syndrome was not received until May 21, 2001, 
more than one year following the veteran's discharge from 
military service.  

3.  Prior to May 21, 2001, the veteran's hiatal hernia with 
gastroesophageal reflux disease was manifested by recurrent 
epigastric distress without hemorrhages, ulcerated areas or 
lesions, dysphagia, pyrosis, weight loss, hematemesis, 
melena, anemia or other symptoms productive of impairment of 
health that more nearly approximates severe impairment than 
considerable impairment.  




CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date 
prior to May 21, 2001, for the grant of service connection 
for irritable colon syndrome and diverticulosis have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2003).  

2.  The criteria for an evaluation in excess of 30 percent 
for a hiatal hernia with gastroesophageal reflux disease 
during the period prior to May 21, 2001, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.113, 
4.114, Diagnostic Codes 7203, 7307, 7346 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of this 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the increased rating issue on appeal.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim. As 
part of the notice, VA is required to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that he should submit any pertinent 
evidence in his possession.

Through the statements of the case, supplemental statements 
of the case, prior remands of the Board, and various letters 
from the RO to the veteran, particularly letters dated in 
June 2001, the veteran has been informed of the evidence and 
information necessary to substantiate his claim, the 
information required from him to enable the RO to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, and the evidence that he 
should submit.  Although the RO has not specifically 
requested him to submit any pertinent evidence in his 
possession, it has informed him of the evidence that would be 
pertinent and requested him to submit such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  

Additionally, the record also reflects that the veteran's 
service medical and personnel records have been obtained, as 
have all pertinent post-service medical records.  The 
veteran, in a letter received in January 2004, has indicated 
that he has no additional evidence to submit to the Board in 
support of his claims.  The Board is also unaware of any 
additional evidence or information that could be obtained to 
substantiate the veteran's claim.  In sum, the Board is 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

The Board also acknowledges that the RO originally 
adjudicated the veteran's claim for an increased rating prior 
to complying with the notice requirements of the VCAA and the 
implementing regulations.  In Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004), the United States Court 
of Appeals for Veterans Claims (Court) held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," VA receives a 
complete or substantially complete application for VA-
administered benefits.  Id. at 11.  Pelegrini further held 
that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  Id at 13.

This obviously could not be avoided in this case since the 
veteran's claim was submitted more than a year prior to the 
enactment of the VCAA.  The supplemental statements of the 
case issued in January 2002, April 2003, June 2003, and 
December 2003 reflect that RO rating specialists and decision 
review officers have addressed the veteran's claim on a de 
novo basis.  There is no indication or reason to believe that 
the decision would have been different had the claim not been 
the subject of prior adjudications.  Therefore, in the 
Board's opinion, there is no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Moreover, satisfying the strict letter holding in Pelegrini 
would require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the claimant.  The prior actions of the veteran would be 
nullified by a strict reading of Pelegrini, and essentially 
place the veteran at the end of the line of cases waiting to 
be adjudicated.  In the Board's opinion, no useful purpose 
would be served by this course of action in light of the fact 
that the veteran's claim was considered on a de novo basis by 
the RO. 

The Board notes that VA's General Counsel has held that the 
notification requirements of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)], are not applicable to appeals 
involving a notice of disagreement with the effective date of 
an award of service connection.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  This precedent opinion by the VA General 
Counsel is legally binding upon the Board.  See 38 U.S.C.A. 
§ 7104(c) (West 2002).  However, the Board notes that the 
veteran has been properly informed of the criteria governing 
the effective dates of awards of service connection and that 
the record pertaining to this issue has been properly 
developed.

Accordingly, the Board will address the merits of the 
veteran's claims.  


Evidentiary Background

The veteran's service medical records document a history of 
digestive system complaints including stomach pain, abdominal 
cramps, diarrhea, and nausea.  He was treated at various 
times for gastritis, gastroenteritis, constipation, GERD, and 
hiatal hernia

The veteran submitted a VA Form 21-526, Veteran's Application 
for Compensation or Pension, in September 1994 while he was 
still on active duty.  He indicated at that time that he was 
on medication for a "stomach hernia."  

After his retirement from active duty, he was afforded a 
February 1995 VA medical examination.  At that time, he 
weighed 228 pounds.  The examination report notes that he had 
a documented hiatus hernia with gastroesophageal reflux 
during service.  The veteran reported that when he laid down 
at night, he felt a burning pain under his sternum.  He had 
to elevate the head of his bed and avoided eating after 
dinner to help alleviate his symptoms.  When he leaned over 
to carry heavy objects, he felt a regurgitation of hot liquid 
up his esophagus.  Pertinent diagnosis was hiatus hernia with 
gastroesophageal reflux.

Thereafter, the Roanoke, Virginia, RO issued a March 1995 
rating decision which awarded service connection for the 
veteran's hiatal hernia with gastroesophageal reflux.  An 
initial disability evaluation of 30 percent was assigned 
effective from December 1, 1994, the day following the 
veteran's separation from active duty.  The veteran was 
notified of this decision and furnished with a copy of his 
appellate rights in April 1995.  However, the evidence does 
not show that he filed a notice of disagreement with this 
decision.

Private treatment records from Dr. Putlur Reddy, dated from 
1995 to February 1997, show that the veteran complained of 
various gastrointestinal symptoms including heartburn, 
constipation, stomach cramps, stomach pain, and abdominal 
(epigastric) pain.  Pertinent diagnoses included 
gastroesophagitis, reflux esophagitis, irritable bowel 
syndrome (IBS), dyspepsia, and reflux esophagitis.  His 
weight ranged from 215 pounds in May 1995 to 222 pounds in 
December 1996.  In February 1997, he weighed 220 pounds.  

In September 1996, the veteran reported to the emergency room 
of a private hospital with complaints of abdominal cramping 
with nausea, diarrhea and heartburn.  He denied vomiting and 
did not have a fever.  Gastroenteritis was diagnosed.  At 
that time, he weighed 220 pounds.

A June 1998 private treatment record notes that the veteran 
weighed 228 pounds.  

VA outpatient treatment records dated from November 1998 to 
January 1999 show treatment for various digestive system 
complaints including abdominal cramps and pain, constipation, 
diarrhea, and heartburn.  The veteran's medication included 
Tagamet and Metamucil.  Dyspepsia was diagnosed.  A November 
1998 outpatient record notes that the veteran's abdomen was 
soft and nontender with positive bowel sounds.  There were no 
masses and no organomegaly.  It was felt that the veteran had 
non-ulcer dyspepsia and lactose intolerance with or without 
irritable bowel syndrome.  In January 1999, he weighed 223 
pounds.

The veteran again sought treatment at the emergency room of a 
private medical facility in April 1999.  He presented with 
complaints of left lower quadrant abdominal pain for the past 
two days.  The pain waxed and waned.  Initially impressions 
were nonspecific abdominal pain and possible diverticulitis.  
The veteran was admitted for further treatment.  He felt that 
he had retained gas, but despite flatulence and a bowel 
movement, his pain persisted.  He had a low-grade fever with 
no nausea or vomiting.  On examination, the veteran's abdomen 
was firm, symmetrical, and nondistended.  Bowel sounds were 
not high pitched.  He was tender with guarding in the left 
lower quadrant.  He weighed 223 pounds.  A CT scan revealed 
diverticulosis of the sigmoid colon with possible minimal 
changes of diverticulitis at that location.  Diagnosis at 
discharge was diverticulitis.  

In May 1999, the veteran filed a claim for an increased 
disability rating for his service-connected hiatal hernia 
with gastroesophageal reflux.  He indicated that he had been 
receiving treatment for his "stomach problems and 
heartburns."  

The veteran was afforded a VA examination in September 1999.  
He reported relatively constant heartburn for the past 18 
years.  His medication included Pepto-Bismol.  He also had 
been on Pepcid and Tagamet and was being considered for 
Prilosec.  Examination of the abdomen revealed no areas of 
tenderness.  The liver, spleen, and kidneys were not 
palpable.  There were no masses or areas of tenderness.  
Pertinent diagnosis was hiatal hernia with GERD, relatively 
severe.  The veteran's weight was recorded as 224 pounds.  

By rating actin dated in October 1999, the RO denied a 
disability rating in excess of 30 percent for the veteran's 
service connected hiatal hernia with gastroesophageal reflux. 

In July 2000, the veteran received VA outpatient treatment 
for complaints unrelated to his service-connected digestive 
disorders.  At that time, he weighed 222 pounds.  

In a statements received by facsimile in October and November 
2000, the veteran indicated that he was taking Ranitidine 
twice daily and Simethicone four times a day.  His 
gastrointestinal problems affected his sleep and he had cold 
sweats.  His pain was so severe that he felt that he was 
going to pass out.  At that point, the only thing he could do 
was "lie on the floor and grunt for hours."  He reported 
that when he slept, he had to elevate his head and neck with 
at least 4 to 5 pillows.  If he did not do this, food and 
acid will come back into his mouth.  Occasionally some would 
go down his windpipe.  He feared that he would choke and die 
in his sleep.  

The veteran was afforded a VA esophagus and hiatal hernia 
examination in April 2001.  He was noted to have no 
dysphagia; however, pyrosis when recumbent was noted.  There 
was no hematemesis or melena.  There was no evidence of 
regurgitation.  The veteran did not complain of nausea or 
vomiting.  He took ranitidine for his GERD symptoms.  He also 
took "self-prescribed" Pepto Bismol, Pepcid, Metamucil, and 
Mylanta.  His height was 5 feet and 71/2 inches and he weighed 
219 lbs.  The veteran reported that his appetite had been off 
recently and he had lost weight.  However, the examiner noted 
that he was still substantially overweight.  The veteran's 
general state of health appeared good.  While endoscopy and 
upper GI series tests were ordered, the veteran did not keep 
his appointments.  Pertinent diagnosis was a history 
consistent with esophageal hiatus hernia with 
gastroesophageal reflux.  There was no evidence of 
obstruction or spasm and no need for dilation.  

In a statement received by the RO on May 21, 2001, the 
veteran expressed his desire to "reopen a claim for 
diverticulosis as it was discovered in an April 12, 2001 
examination."  He believed that his diverticulosis was 
"part of the overall condition of [his] digestive system."  

By rating action dated in June 2001, the RO denied service 
connection for diverticulitis and the veteran appealed this 
decision.  

The report of a June 2001 upper GI series shows findings of a 
small hiatal hernia.  Otherwise, the examination was 
negative.  No gastroesophageal reflux was observed during the 
examination and the stomach appeared normal without evidence 
of masses or ulcers.  Normal gastric peristalsis was 
identified with emptying into the duodenum.  There was no 
evidence of obstruction and the duodenal bulb was 
unremarkable.  He weighed 224 pounds.  

In a statement received in August 2001, the veteran expressed 
his belief that the "scope" of his service-connected 
gastrointestinal disability needed to be widened as most of 
his digestive system was affected from his hiatal hernial to 
"whatever parts of my system that produced the loose and 
watery stools, the passing of blood, the gas pains on to 
where a tiny hemorrhoid was produced . . ."  He reported 
reflux and regurgitation and that if he eats even a small 
amount beyond satisfying his hunger or if he bends over only 
a small bit, he has reflux.  He also reported projectile 
vomiting with and without nausea.  He reported pain all over 
his stomach.  Needing to eat produced nausea and eating 
produced pain, nausea, and reflux.  He reported that he lost 
19 or more pounds over the past year.  

During his July 2002 hearing before the Board, the veteran 
testified that he had constant pain associated with his 
esophageal reflux.  Every thing he ate and drank, except 
water and milk, came back up and gave him heartburn.  He also 
had constant diarrhea and "terrible" stomach pains.  He 
reported regurgitation when he tried to go to sleep.  He also 
reported that he had lost 30 pounds due to his service-
connected gastrointestinal disorders.  He reported that he 
weighed 208 pounds.  His medication affected his appetite and 
made him lightheaded.  

In March 2003, the veteran underwent a VA compensation and 
pension examination.  He reported a considerable number of 
symptoms suggestive of reflux.  He woke up at night choking 
and had regurgitation throughout the day.  He also reported a 
retrosternal burning sensation.  He weighed 210 pounds.  The 
examiner noted that the veteran had a long history of GERD 
symptoms which were rather pronounced occurring daily.  They 
woke the veteran up at night.  The examiner felt that the 
veteran was "having significant reflux."  Additionally, the 
veteran had a long history of irritable bowel symptoms with 
loose bowel movement and crampy abdominal pain.  This had 
been a more or less continuous problem for many years.  About 
two years ago, he had an acute attack of pain in the left 
lower abdomen and was found to have diverticulosis and 
evidence of diverticulitis.  The examiner opined that the 
veteran's irritable bowel syndrome was present during the 
veteran's active military service and was documented by 
visits to the emergency room for complaints of crampy 
abdominal pain and diarrhea.  While the diverticulosis was 
not found to be present until two or three years ago, the 
examiner opined that it appeared likely that the 
diverticulosis existed during the veteran's military service.  
Diverticulosis was noted to be frequently concomitant with 
irritable bowel or irritable colon.  The examiner noted that 
there was probably no relation between the veteran's 
irritable bowel symptoms or diverticulosis and his hiatal 
hernia or GERD.  

By rating action dated in April 2003, the RO awarded service 
connection for irritable colon syndrome and diverticulosis 
with assignment of a 30 percent disability evaluation from 
May 21, 2001.  Thereafter, by rating action dated in June 
2003, the RO assigned a 60 percent disability evaluation for 
the veteran's service-connected digestive system disabilities 
under Diagnostic Code 7346 pursuant to 38 C.F.R. § 4.114, 
effective from May 21, 2001.  At that time, the RO also 
assigned a total disability rating due to individual 
unemployability resulting from service-connected disabilities 
(TDIU).  Thereafter, while satisfied with the 60 percent 
disability evaluation assigned for his service-connected 
digestive system disabilities and the award of TDIU benefits, 
the veteran appealed the effective date assigned for the 
award of service connection for his irritable colon syndrome 
and diverticulosis.  He also continued to disagree with the 
rating assigned for hiatal hernia with gastroesophageal 
reflux disease prior to May 21, 2001.  

Effective Date Claim

The veteran contends that entitlement to service connection 
for irritable colon syndrome and diverticulosis should be 
effective from 1999 when he filed his claim for an increased 
rating for his service-connected hiatal hernia with GERD.  
The Board finds that his contentions are not supported by the 
evidence.  

In general, the effective date of an award of disability 
compensation benefits will be the date of receipt of the 
claim, or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The effective date of an award of disability compensation 
benefits based upon direct service connection will be the day 
following separation from active service or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, the claim 
will be considered filed as of the date of the receipt of the 
informal claim.  A report of examination or hospitalization 
will be accepted as an informal claim for benefits, if the 
report relates to a disability which may establish 
entitlement.  38 C.F.R. § 3.157.  

In the present case, the veteran's claim for service 
connection for diverticulosis was received by the RO on May 
21, 2001.  While the veteran indicated that he wished to 
"reopen" his claim, the Board notes that there had been no 
denial of service connection for that disorder prior to May 
21, 2001.  While the veteran had previously filed a claim for 
service connection for a "stomach hernia" and complained of 
"stomach pains and heartburn," the Board has reviewed the 
correspondence received from the veteran and can find no 
evidence that a formal or informal claim for service 
connection for irritable colon syndrome or diverticulosis was 
received from the veteran prior to May 21, 2001.  
Accordingly, the earlier effective date claim must be denied.  

Increased Rating for Hiatal Hernia with GERD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2003).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as do not lend themselves 
to distinct and separate disability evaluations without 
violating the fundamental principle relating to pyramiding as 
outlined in Sec. 4.14.  38 C.F.R. § 4.113.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2003).

Prior to May 21, 2001, the veteran was in receipt of a 30 
percent rating for a hiatal hernia with GERD under 38 C.F.R. 
§ 4.114, Diagnostic Code 7346.  As noted previously, service 
connection for diverticulosis and irritable colon is not 
warranted prior to that date.  Under Diagnostic Code 7346, a 
30 percent rating is provided for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  The 
highest or 60 percent rating may be assigned for symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  

Although the veteran complained of stomach pain throughout 
the course of this appeal, the evidence does not show 
vomiting, hematemesis or melena prior to May 21, 2001.  On 
the contrary, the report of VA examination in April 2001 
indicates no findings of hematemesis or melena and the 
veteran did not complain of nausea or vomiting at that time.  
Despite the veteran's complaints of weight loss, a review of 
the record reveals only that the veteran's weight had 
fluctuated from 215 pounds to 226 pounds from May 1995 to 
April 2001.  While he has lost and gained a number of pounds 
over the years, the clinical evidence does not show a 
material weight loss due to the service-connected disability 
prior to May 2001.  On the contrary in April 2001, the 
veteran was noted to be "substantially overweight" despite 
his reported weight loss.  On no occasion prior to May 2001 
has anemia been found.  Moreover, there is no medical 
evidence of more than considerable impairment of health due 
to the service-connected disability prior to May 2001.

38 C.F.R. § 4.114, Diagnostic Code 7302 (2003), which 
pertains to esophageal stricture, provides for assignment of 
a 30 percent rating where stricture of the esophagus is 
moderate.  Where stricture is severe, permitting intake of 
liquids only, a 50 percent rating is warranted.  Although the 
veteran has, at times, complained of pain when eating, on no 
occasion has he been found to have active esophagitis 
precluding the passage of more than liquids.

Also for consideration is 38 C.F.R. § 4.114, Diagnostic Code 
7307 (2003), which provides the criteria for evaluating 
hypertrophic gastritis.  It provides that chronic gastritis 
warrants a 10 percent evaluation if there are small nodular 
lesions and symptoms, a 30 percent evaluation if there are 
multiple small eroded or ulcerated areas and symptoms or a 60 
percent evaluation if there are severe hemorrhages or large 
ulcerated or eroded areas.  

As the competent medical evidence of record, to include 
diagnostic testing, shows no hemorrhages or ulcerated/eroded 
areas, no higher rating may be awarded pursuant to Diagnostic 
Code 7307.

In view of the above, the Board also concludes that the 
overall disability picture prior to May 21, 2001, does not 
warrant elevation to the next higher level under any of the 
above diagnostic codes. 

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2003).  The April 2001 
examiner specifically noted that the veteran's general state 
of health appeared good.  The Board further notes that the 
record prior to May 21, 2001, reflects that the veteran did 
not require frequent periods of hospitalization for his 
service-connected hiatal hernia and GERD and that the 
manifestations of these disabilities are those contemplated 
by the schedular criteria.  Therefore, there is no reason to 
believe that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
schedular criteria.  Accordingly, referral of the case for 
extra-schedular consideration is not in order.  


ORDER


An effective date earlier than May 21, 2001, for the award of 
service connection for irritable colon syndrome and 
diverticulosis is denied.  

Entitlement to an increased rating for a hiatal hernia with 
gastroesophageal reflux disease (GERD) during the period 
prior to May 21, 2001, is denied.
 



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



